--------------------------------------------------------------------------------

Execution Copy
 

 
 
UBS SECURITIES LLC
299 Park Avenue
New York, New York 10171
BANC OF AMERICA SECURITIES LLC
100 Federal Street
Boston, MA 02110
   
UBS LOAN FINANCE LLC
677 Washington Boulevard
Stamford, Connecticut 06901
BANK OF AMERICA, N.A.
750 Walnut Avenue
Cranford, NJ 07016





September 2, 2005


Ventiv Health, Inc.
Vantage Court North
200 Cottontail Lane
Somerset, NJ 08873


Attention:  John Emery


Bank Facilities Commitment Letter


Ladies and Gentlemen:


You have advised UBS Loan Finance LLC (“UBS”), UBS Securities LLC (“UBSS”), Bank
of America, N.A. (“Bank of America”) and Banc of America Securities LLC (“BAS”)
and, together with UBS, UBSS and Bank of America “we” or “us”) that you propose
to acquire (the “Acquisition”) inChord Communications Inc. (the “Acquired
Business”) from its existing shareholders (collectively, “Seller”). The
Acquisition will be effected pursuant to a stock purchase agreement (the
“Acquisition Agreement”) between you (“Borrower”) and Seller. All references to
“dollars” or “$” in this agreement and the attachments hereto (collectively,
this “Commitment Letter”) are references to United States dollars. All
references to “Borrower” or “Borrower and its subsidiaries” for any period from
and after consummation of the Acquisition shall include the Acquired Business.


We understand that the sources of funds required to fund the Acquisition
consideration, to pay fees, commissions and expenses of up to $7.5 million in
connection with the Transactions (as defined below) and to provide ongoing
working capital requirements of Borrower and its subsidiaries following the
Transactions will include:



 
·
senior secured credit facilities consisting of (i) a senior secured term loan
facility to Borrower of $175.0 million (the “Term Loan B Facility”), as
described in the Bank Facilities Summary of Principal Terms and Conditions
attached hereto as Annex I (the “Term Sheet”) and (ii) a senior secured
revolving credit facility to Borrower of $50.0 million (the “Revolving Credit
Facility” and, together with the Term Loan B Facility, the “Bank Facilities” or
the “Facilities”), as described in the Term Sheet; none of the Revolving Credit
Facility will be drawn immediately after giving effect to the Transactions.


--------------------------------------------------------------------------------

-2-


 
·
common equity of the existing management of the Acquired Business exchanged for
not less than $12.5 million of common equity of the Borrower on terms and
conditions reasonably satisfactory to us (the “Rollover Equity”).



No other financing will be required for the uses described above. Immediately
following the Transactions, neither Borrower nor any of its subsidiaries will
have any indebtedness or preferred equity other than the Bank Facilities and up
to $40.0 million of capitalized leases. As used herein, the term “Transactions”
means the Acquisition, the initial borrowings under the Bank Facilities, the
Rollover Equity and the payments of fees, commissions and expenses in connection
with each of the foregoing.


Commitments.


You have requested that UBS and Bank of America commit to provide 80% and 20%,
respectively, of the Facilities and that UBSS and BAS agree to structure,
arrange and syndicate the Facilities.


Each of UBS and Bank of America is pleased to advise you of its several
commitment to provide 80% and 20%, respectively, of the Bank Facilities to
Borrower upon the terms and subject to the conditions set forth or referred to
in this Commitment Letter. The commitment of UBS, Bank of America and each other
Lender (as defined below) hereunder is subject to the negotiation, execution and
delivery of definitive documentation (the “Bank Documentation”) with respect to
the Bank Facilities reasonably satisfactory to UBS, Bank of America and the
other Lenders reflecting, among other things, the terms and conditions set forth
in the Term Sheet, in Annex II hereto (the “Conditions Annex”) and in the letter
of even date herewith addressed to you providing, among other things, for
certain fees relating to the Facilities (the “Fee Letter”). You agree that the
closing date of the Transactions and the concurrent closing of the Facilities
(the “Closing Date”) shall be a date mutually agreed upon between you and us,
but in any event shall not occur until the terms and conditions hereof and in
the Term Sheet and the Conditions Annex (including the conditions to initial
funding) have been satisfied.


Syndication.


It is agreed that UBSS will act as advisor, joint lead arranger and sole and
exclusive bookmanager for the Facilities, and, in consultation with you and BAS,
will exclusively manage the syndication of the Facilities, and will, in such
capacities, perform the duties and exercise the authority customarily associated
with such roles. It is agreed that BAS will be given the title of joint lead
arranger for the Facilities, and Bank of America will be given the title of
syndication agent. It is further agreed that no additional advisors, agents,
co-agents, arrangers or bookmanagers will be appointed and no Lender (as defined
below) will receive compensation with respect to any of the Facilities outside
the terms contained herein and in the Fee Letter in order to obtain its
commitment to participate in such Facilities, in each case unless you and we so
agree.


--------------------------------------------------------------------------------

-3-

Each of UBS and Bank of America reserves the right, prior to or after execution
of the Bank Documentation, in consultation with you, to syndicate all or a
portion of its commitment to one or more institutions that will become parties
to the Bank Documentation (UBS, Bank of America and the institutions becoming
parties to the Bank Documentation with respect to all or a portion of the Bank
Facilities, the “Lenders”). Upon any such additional Lender issuing its
commitment to provide a portion of any Facility, UBS and Bank of America shall
be released from a portion of their respective commitments in respect of such
Facility in an aggregate amount (80%/20%, respectively) equal to the commitment
of such Lender.


UBSS will exclusively manage all aspects of the syndication of the Facilities,
including selection of additional Lenders, determination of when UBSS will
approach potential additional Lenders, awarding of any naming rights and the
final allocations of the commitments in respect of the Facilities among the
additional Lenders. You agree to, and to use commercially reasonable efforts to
cause the Acquired Business to (including with a covenant to such effect in the
Acquisition Agreement), actively assist UBSS in achieving a timely syndication
of the Facilities that is reasonably satisfactory to UBSS, BAS and the Lenders
participating in such Facilities. To assist UBSS in its syndication efforts, you
agree that you will, and will cause your representatives and advisors to, and
will use commercially reasonable efforts to cause the Acquired Business and its
representatives and advisors to, (a) promptly prepare and provide all financial
and other information as we may reasonably request with respect to you,
Borrower, the Acquired Business, their respective subsidiaries and the
transactions contemplated hereby, including but not limited to financial
projections (the “Projections”) relating to the foregoing, (b) provide copies of
any due diligence reports or memoranda prepared at the direction of Borrower or
any of its affiliates by legal, accounting, tax or other advisors in connection
with the Acquisition (subject to the delivery of customary non-disclosure
agreements reasonably acceptable to UBS), (c) use commercially reasonable
efforts to ensure that such syndication efforts benefit materially from existing
lending relationships of Borrower, the Acquired Business and their respective
subsidiaries, (d) make available to prospective Lenders senior management and
advisors of the Acquired Business and its subsidiaries, (e) host, with UBSS, one
or more meetings with prospective Lenders under each of the Facilities, (f)
assist UBSS in the preparation of one or more confidential information memoranda
satisfactory to UBSS and other marketing materials to be used in connection with
the syndication of each of the Facilities and (g) obtain, at your expense,
monitored public ratings of the Facilities from Moody’s Investors Service
(“Moody’s”) and Standard & Poor’s Ratings Group (“S&P”) at least 21 days prior
to the Closing Date and to participate actively in the process of securing such
ratings, including having senior management of Borrower and using commercially
reasonable efforts to have senior management of the Acquired Business meet with
such rating agencies.


At our request, you agree to prepare a version of the information package and
presentation and other marketing materials to be used in connection with the
syndication that do not contain material non-public information concerning
Borrower or the Acquired Business, their respective affiliates or their
securities. In addition, you agree that unless specifically labeled “Private —
Contains Non-Public Information,” no information, documentation or other data
disseminated to prospective Lenders in connection with the syndication of the
Facilities, whether through an Internet website (including, without limitation,
an IntraLinks workspace), electronically, in presentations at meetings or
otherwise, will contain any material non-public information concerning Borrower
or the Acquired Business, their respective affiliates or their securities.


--------------------------------------------------------------------------------

-4-

Information.


You hereby represent and covenant that (a) all information (other than the
Projections and other general economic information) that has been or will be
made available to us or any of the Lenders by you, Borrower, the Acquired
Business or any of your or their respective representatives in connection with
the transactions contemplated hereby (the “Information”), when taken as a whole,
is and will be complete and correct in all material respects and does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which such statements are made, not misleading and (b)
the Projections that have been or will be made available to us or any of the
Lenders by you, the Acquired Business or any of your or its representatives in
connection with the transactions contemplated hereby have been and will be
prepared in good faith based upon assumptions believed by you to be reasonable
(it being understood that projections by their nature are inherently uncertain
and no assurances are being given that the results reflected in the Projections
will be achieved). You agree to supplement the Information and the Projections
from time to time and agree to promptly advise us and the Lenders of all
developments materially affecting Borrower, the Acquired Business, any of their
respective subsidiaries or affiliates or the transactions contemplated hereby or
the accuracy of Information and Projections previously furnished to us or any of
the Lenders. You acknowledge that we may share with any of our affiliates that
have a business reason to receive the information, and such affiliates may share
with us, any information related to Borrower, the Acquired Business, or any of
their respective subsidiaries or affiliates (including, without limitation,
information relating to creditworthiness) and the transactions contemplated
hereby. We will maintain and cause our affiliates to maintain the
confidentiality of all proprietary and confidential information of Borrower and
its affiliates in accordance with our standard procedures for confidential
information and to the same degree as we protect our similar information.


Compensation.


As consideration for the commitments of the Lenders hereunder with respect to
the Facilities and the agreement of UBSS and BAS to structure, arrange and
syndicate the Facilities and, with respect to UBSS only, to provide advisory
services in connection therewith, you agree to pay, or cause to be paid, the
fees set forth in the Term Sheet and the Fee Letter. Once paid, such fees shall
not be refundable under any circumstances.


Conditions.


The several commitments of UBS and Bank of America hereunder with respect to
each of the Facilities and UBSS’s and BAS’s agreements to perform the services
described herein may be terminated by UBS or BAS if (i) any information
submitted to UBS or Bank of America by or on behalf of Borrower, the Acquired
Business or any of their respective subsidiaries or affiliates is inaccurate,
incomplete or misleading in any respect determined by UBS to be material and
adverse; (ii) there shall be any pending or threatened material litigation or
other proceedings (private or governmental) with respect to any of the
transactions contemplated hereby that would reasonably be expected to restrain,
prevent or impose material burdensome conditions on such transactions; (iii) any
change shall occur since December 31, 2004, or any additional information shall
be disclosed to or discovered by UBS or Bank of America (including, without
limitation, information contained in any review or report required to be
provided to it in connection herewith), which UBS determines has had, or more
likely than not in the foreseeable future would have, a material adverse effect
on the business or the consolidated financial condition or results of operations
of the Acquired Business and its subsidiaries, taken together as a whole,
excluding any such effect resulting from or arising out of (a) changes or
conditions generally affecting the United States economy or financial markets or
(b) the execution or performance of the Acquisition Documents or the
announcement thereof; and (iv) any condition set forth in either the Term Sheet
or the Conditions Annex is not satisfied or any covenant or agreement in this
Commitment Letter or the Fee Letter is not complied with.


--------------------------------------------------------------------------------

-5-

Clear Market.


From the date of this Commitment Letter until our completion of a “Successful
Syndication” (as defined in the Fee Letter) of each of the Facilities you will
ensure that no financing for Borrower, the Acquired Business or any of your or
their respective subsidiaries or affiliates is announced, syndicated or placed
without the prior written consent of UBS if such financing, syndication or
placement would have, in the reasonable judgment of UBS, a detrimental effect
upon the transactions contemplated hereby.


Indemnity and Expenses.


By your acceptance below, you hereby agree to indemnify and hold harmless each
of us and the other Lenders and our and their respective affiliates (including,
without limitation, controlling persons) and the directors, officers, employees,
advisors and agents of the foregoing (each, an “Indemnified Person”) from and
against any and all losses, claims, costs, expenses, damages or liabilities (or
actions or other proceedings commenced or threatened in respect thereof) that
arise out of or in connection with this Commitment Letter, the Term Sheet, the
Conditions Annex, the Fee Letter, the Facilities or any of the transactions
contemplated hereby or thereby or the providing or syndication of the Facilities
(or the actual or proposed use of the proceeds thereof), and to reimburse each
Indemnified Person promptly upon its written demand for any legal or other
expenses incurred in connection with investigating, preparing to defend or
defending against, or participating in, any such loss, claim, cost, expense,
damage, liability or action or other proceeding (whether or not such Indemnified
Person is a party to any action or proceeding); provided that any such
obligation to indemnify, hold harmless and reimburse an Indemnified Person shall
not be applicable to the extent determined by a final, non-appealable judgment
of a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Indemnified Person and provided further
in no event will the foregoing indemnification and reimbursement obligations
apply to any losses, claims, costs, expenses, damages or liabilities (or actions
or other proceedings commenced or threatened in respect thereof) relating to,
arising out of or in connection with any breach of a contractual relationship
between UBSS or any of its affiliates, on the one hand, and the Acquired
Business and its affiliates, on the other hand, or any written confidentiality
or other written obligations or duties (collectively, the “Existing
Obligations”) among such persons, provided further however that nothing herein
shall limit, reduce or adversely affect in any way or diminish any rights UBS or
any of its affiliates may have under the Existing Obligations, including without
limitation, any indemnification, expense reimbursement, hold harmless,
exculpation or similar rights that UBS or any of its affiliates may have been
granted by the Acquired Business or any of its affiliates in contract, by
operation of law or otherwise, including further without limitation, in the case
of UBS, pursuant to the Engagement Letter dated April 1, 2005. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, your equity holders or creditors or
an Indemnified Person.


--------------------------------------------------------------------------------

-6-

You shall not be liable for any settlement of any such proceeding effected
without your written consent, but if settled with such consent or if there shall
be a final judgment against an Indemnified Person, you shall, subject to the
proviso in the preceding sentence, indemnify such Indemnified Person from and
against any loss or liability by reason of such settlement or judgment. You
shall not, without the prior written consent of any Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement (i) includes
an unconditional release of such Indemnified Person from all liability or claims
that are the subject matter of such proceeding and (ii) does not include a
statement as to or an admission of fault, culpability, or a failure to act by or
on behalf of such Indemnified Person. None of us or any other Lender (or any of
their respective affiliates) shall be responsible or liable to Borrower, or
(following completion of the acquisition of the Acquired Business by the
Borrower) the Acquired Business or any of their respective subsidiaries,
affiliates or stockholders or any other person or entity for any indirect,
punitive or consequential damages which may be alleged as a result of this
Commitment Letter, the Term Sheet, the Conditions Annex, the Fee Letter, the
Facilities or the transactions contemplated hereby or thereby. In addition, you
hereby agree to reimburse us and each of the Lenders from time to time upon
demand for all reasonable out-of-pocket costs and expenses (including, without
limitation, reasonable legal fees and expenses of UBS, UBSS, Bank of America and
BAS, appraisal, consulting and audit fees, and printing, reproduction, document
delivery, travel, communication and publicity costs) incurred in connection with
the syndication and execution of the Facilities, and the preparation, review,
negotiation, execution and delivery of this Commitment Letter, the Term Sheet,
the Conditions Annex, the Fee Letter, the Bank Documentation and the
administration, amendment, modification or waiver thereof (or any proposed
amendment, modification or waiver), whether or not the Closing Date occurs or
any Bank Documentation is executed and delivered or any extensions of credit are
made under either of the Facilities.


Confidentiality.


This Commitment Letter is furnished for your benefit, and may not be relied on
by any other person or entity. This Commitment Letter is delivered to you upon
the condition that neither the existence of this Commitment Letter, the Term
Sheet, the Conditions Annex or the Fee Letter nor any of their contents shall be
disclosed by you or any of your affiliates, directly or indirectly, to any other
person, except that such existence and contents may be disclosed (i) as may be
compelled in a judicial or administrative proceeding or as otherwise required by
law and (ii) to your directors, officers, employees, legal counsel and
accountants, in each case on a confidential and “need-to-know” basis and only in
connection with the transactions contemplated hereby. In addition, this
Commitment Letter, the Term Sheet and the Conditions Annex (but not the Fee
Letter) may be disclosed to the Acquired Business, Seller and their respective
directors, officers, employees, advisors and agents, in each case on a
confidential and “need-to-know” basis and only in connection with the
transactions contemplated hereby.


--------------------------------------------------------------------------------

-7-

Other Services; etc.


You acknowledge and agree that we and/or our respective affiliates may be
requested to provide additional services with respect to Borrower, the Acquired
Business and/or their respective affiliates or other matters contemplated
hereby. Any such services will be set out in and governed by a separate
agreement(s) (containing terms relating, without limitation, to services, fees
and indemnification) in form and substance satisfactory to the parties thereto.
Nothing in this Commitment Letter is intended to obligate or commit us or any of
our respective affiliates to provide any services other than as set out herein.
You acknowledge that UBSS is acting as financial advisor to the Acquired
Business in connection with various matters, including the Transactions.


You acknowledge and agree that in connection with all aspects of each
transaction contemplated hereby, you and each of UBS, UBSS, Bank of America and
BAS (and any affiliate through which any of the foregoing may be acting (each, a
“Transaction Affiliate”)) have an arms-length business relationship that creates
no fiduciary duty on the part of any of UBS, UBSS, Bank of America or BAS or any
Transaction Affiliate, and each expressly disclaims any fiduciary relationship.


Governing Law, Etc.


This Commitment Letter and the commitment of the Lenders shall not be assignable
by you without the prior written consent of us and the Lenders, and any
purported assignment without such consent shall be void. This Commitment Letter
may not be amended or any provision hereof waived or modified except by an
instrument in writing signed by us and you. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this Commitment Letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Commitment Letter. Headings are for convenience of reference
only and shall not affect the construction of, or be taken into consideration
when interpreting, this Commitment Letter. This Commitment Letter is intended to
be for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any persons other than the
parties hereto, the Lenders and, with respect to the indemnification provided
under the heading “Indemnity and Expenses,” each Indemnified Person. This
Commitment Letter shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to principles of conflicts of law
to the extent that the application of the laws of another jurisdiction will be
required thereby. Any right to trial by jury with respect to any claim or action
arising out of this Commitment Letter is hereby waived. You hereby submit to the
non-exclusive jurisdiction of the federal and New York State courts located in
The City of New York (and appellate courts thereof) in connection with any
dispute related to this Commitment Letter or any of the matters contemplated
hereby, and agree that service of any process, summons, notice or document by
registered mail addressed to you shall be effective service of process against
you for any suit, action or proceeding relating to any such dispute. You
irrevocably and unconditionally waive any objection to the laying of such venue
of any such suit, action or proceeding brought in any such court and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.


--------------------------------------------------------------------------------

-8-

Patriot Act.


We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), we and the other Lenders may be required to obtain, verify and record
information that identifies Borrower and the Acquired Business, which
information includes the name, address and tax identification number and other
information regarding them that will allow us or such Lender to identify them in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to us and the Lenders.


Please indicate your acceptance of the terms hereof and of the Term Sheet, the
Conditions Annex and the Fee Letter by returning to us executed counterparts of
this Commitment Letter and the Fee Letter not later than 5:00 p.m., New York
City time, on September 6, 2005 (the “Deadline”). This Commitment Letter and the
commitments of the Lenders hereunder and the agreement of UBS, UBSS, Bank of
America and BAS to provide the services described herein are also conditioned
upon your acceptance hereof and of the Fee Letter, and our receipt of executed
counterparts hereof and thereof on or prior to the Deadline. Upon the earliest
to occur of (A) the execution and delivery of the Bank Documentation by all of
the parties thereto, (B) October 31, 2005, if the Bank Documentation shall not
have been executed and delivered by all such parties prior to that date and (C)
if earlier than (B), the date of termination of the Acquisition Agreement, this
Commitment Letter and the commitments of the Lenders hereunder and the
agreements of UBS, UBSS, Bank of America and BAS to provide the services
described herein shall automatically terminate unless the Lenders, UBS, UBSS,
Bank of America and BAS shall, in their discretion, agree to an extension. The
compensation, expense reimbursement, confidentiality, indemnification and
governing law and forum provisions hereof and in the Term Sheet and the Fee
Letter shall survive termination of (i) this Commitment Letter (or any portion
hereof) and (ii) any or all of the commitments of the Lenders hereunder. The
provisions under the headings “Syndication” and “Clear Market” above shall
survive the execution and delivery of the Bank Documentation.


Reference is made to that certain commitment letter (including the documents
incorporated by reference therein and annexes thereto, the “Original Commitment
Letter”), dated as of August 16, 2005, by and among each of the parties hereto.
Upon your execution and delivery of this Commitment Letter, the commitments
under the Original Commitment Letter shall terminate and the Original Commitment
Letter, other than your obligations set forth under the heading “Indemnity and
Expenses” which shall continue in full force and effect, shall terminate and the
Original Commitment Letter shall be of no further force and effect and the
provisions of this Commitment Letter shall thereafter be binding upon you and
the other parties hereto in accordance with its terms.


[Signature Page Follows]


--------------------------------------------------------------------------------

-9-

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.







 
Very truly yours,
       
UBS LOAN FINANCE LLC
             
By:
/s/ Shan H. Kassab
   
Name: Shan H. Kassab
   
Title: Director
             
By:
/s/ Warren Jervey
   
Name: Warren Jervey
 
 
Title: Director and Counsel Region Americas Lega
         
UBS SECURITIES LLC
             
By:
/s/ Shan H. Kassab
   
Name: Shan H. Kassab
   
Title: Director
             
By:
/s/ Warren Jervey
   
Name: Warren Jervey
   
Title: Director and Counsel Region Americas Legal
         
BANK OF AMERICA, N.A.
             
By:
/s/ David J. Bardwil
   
Name: David J. Bardwil
   
Title: Senior Vice President
         
BANC OF AMERICA SECURITIES LLC
             
By:
/s/ Mark M. Andrew
   
Name: Mark M. Andrew
   
Title: Principal


--------------------------------------------------------------------------------

-10-

Accepted and agreed to as of
the date first written above:
 
VENTIV HEALTH, INC.
             
By:
 /s/ John Emery
   
Name: John Emery
   
Title: Chief Financial Officer
 





--------------------------------------------------------------------------------


 
ANNEX I
 
BANK FACILITIES


SUMMARY OF PRINCIPAL TERMS AND CONDITIONS1




Borrower:
Ventiv Health, Inc. (or a subsidiary thereof reasonably acceptable to the
Arrangers, in which event Ventiv Health, Inc. shall be a guarantor)
(“Borrower”). (It is assumed herein that “Borrower” will be Ventiv Health Inc.)
   
Sole Book Manager:
UBS Securities LLC (“UBSS”).
   
Joint Lead Arrangers:
UBSS and Banc of America Securities LLC (“BAS”; and, together with UBSS, the
“Arrangers”).
   
Lenders:
A syndicate of banks, financial institutions and other entities, including UBS
Loan Finance LLC (“UBS”), arranged by UBSS (collectively, the “Lenders”).
   
Administrative Agent, Collateral
Agent and Issuing Bank:
UBS AG, Stamford Branch.
   
Syndication Agent:
Bank of America, N.A.
   
Swingline Lender:
UBS Loan Finance LLC.
   
Type and Amount of Facilities:
Term Loan B Facility:
     
Term Loan B Facility (the “Term Loan B Facility”) in an aggregate principal
amount of $175.0 million.
     
Revolving Credit Facility:
     
A revolving credit facility (the “Revolving Credit Facility”) in an aggregate
principal amount of $50.0 million.
     
The Term Loan B Facility and the Revolving Credit Facility are herein referred
to collectively as the “Bank Facilities” or the “Facilities.”

 
___________________
1
All capitalized terms used but not defined herein shall have the meanings
provided in the Commitment Letter to which this summary is attached. See rider
for accordion feature, if applicable.

 

--------------------------------------------------------------------------------

-2-


Purpose:
Proceeds of the Term Loan B Facility will be used on the Closing Date to finance
a portion of the Acquisition consideration and to pay fees, commissions and
expenses in connection therewith. Following the Closing Date, the Revolving
Credit Facility will be used by Borrower and its subsidiaries for working
capital and general corporate purposes.
 
 
Uncommitted Increase in Bank
Facilities:
The Bank Documentation will permit Borrower to incur up to $50.0 million
aggregate principal amount of additional term loans and/or revolving loans under
the Bank Facilities on terms and conditions to be mutually agreed.
   
Closing Date:
The date of the closing of the Acquisition, but not later than October 31, 2005.
   
Maturity Dates:
Term Loan B Facility: 6 years from the Closing Date.
     
Revolving Credit Facility: 5 years from the Closing Date.
   
Availability:
Term Loan B Facility: Upon satisfaction or waiver of conditions precedent to
drawing to be specified in the Bank Documentation, a single drawing may be made
on the Closing Date of the full amount of the Term Loan B Facility.
     
Revolving Credit Facility: Upon satisfaction or waiver of conditions precedent
to drawing to be specified in the Bank Documentation, borrowings may be made at
any time after the Closing Date to but excluding the business day preceding the
maturity date of the Revolving Credit Facility.
   
Letters of Credit:
Up to $2.0 million of the Revolving Credit Facility will be available for
letters of credit, on terms and conditions to be set forth in the Bank
Documentation. Each letter of credit shall expire not later than the earlier of
(i) 12 months after its date of issuance and (ii) the fifteenth day prior to the
Maturity Date of the Revolving Credit Facility.
     
Drawings under any letter of credit shall be reimbursed by Borrower on the same
business day. To the extent that Borrower does not reimburse the Issuing Bank on
the same business day, the Lenders under the Revolving Credit Facility shall be
irrevocably obligated to reimburse the Issuing Bank pro rata based upon their
respective Revolving Credit Facility commitments.

 

--------------------------------------------------------------------------------

-3-



 
The issuance of all letters of credit shall be subject to the customary
procedures of the Issuing Bank.
   
Swingline Facility:
Up to $5.0 million of the Revolving Credit Facility will be available for
swingline borrowings, on terms and conditions to be set forth in the Bank
Documentation.
     
Except for purposes of calculating the commitment fee described below, any
swingline borrowings will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis.
   
Amortization:
Term Loan B Facility: The Term Loan B Facility will amortize in equal quarterly
installments in annual amounts set forth below:



Year 1
 
1.0%
Year 2
 
1.0%
Year 3
 
1.0%
Year 4
 
1.0%
Year 5
 
1.0%
Year 6
 
95.0%



Revolving Credit Facility:
None.
   
Interest:
At Borrower’s option, loans will bear interest based on the Base Rate or LIBOR,
as described below (except that all swingline borrowings will accrue interest
based on the Base Rate):
     
A. Base Rate Option
     
Interest will be at the Base Rate plus the applicable Interest Margin,
calculated on the basis of the actual number of days elapsed in a year of 365
days and payable quarterly in arrears. The Base Rate is defined as the higher of
the Federal Funds Rate, as published by the Federal Reserve Bank of New York,
plus 1/2 of 1% and the prime commercial lending rate of UBS AG, as established
from time to time at its Stamford Branch.
     
Base Rate borrowings (other than swingline borrowings) will require one business
day’s prior notice and will be in minimum amounts to be agreed upon.

 

--------------------------------------------------------------------------------

-4-




 
B. LIBOR Option
     
Interest will be determined for periods to be selected by Borrower (“Interest
Periods”) of one, two, three or six months and will be at an annual rate equal
to the London Interbank Offered Rate (“LIBOR”) for the corresponding deposits of
U.S. dollars, plus the applicable Interest Margin. LIBOR will be determined by
the Administrative Agent at the start of each Interest Period and will be fixed
through such period. Interest will be paid at the end of each Interest Period
or, in the case of Interest Periods longer than three months, quarterly, and
will be calculated on the basis of the actual number of days elapsed in a year
of 360 days. LIBOR will be adjusted for maximum statutory reserve requirements
(if any).
     
LIBOR borrowings will require three business days’ prior notice and will be in
minimum amounts to be agreed upon.
   
Default Interest and Fees:
During the continuance of an event of default, interest will accrue (i) in the
case of principal, interest or premium (if any) on any loan at a rate of 2.0%
per annum plus the rate otherwise applicable to such loan and (ii) in the case
of any other amount, at a rate of 2.0% per annum plus the non-default interest
rate then applicable to Base Rate loans under the Revolving Credit Facility.
Default interest shall be payable on demand.
   
Interest Margins:
The applicable Interest Margins (in basis points) with respect to the Term Loan
B Facility and the Revolving Credit Facility will be as set forth in the grid
below:
   

 
Rating of the Bank Facilities
Term Loan B
Facility
LIBOR Loans
Term Loan B
Facility
Base Rate Loans
Revolving Credit
Facility
LIBOR Loans
Revolving Credit
Facility
Base Rate Loans
At least BB by S&P and Ba2 by Moody’s (in each case with a stable or better
outlook)
150
50
125
25
At least BB- by S&P and Ba3 by Moody’s (in each case with a stable or better
outlook)
175
75
150
50
If neither of the foregoing ratings requirements are achieved
200
100
175
75

 

--------------------------------------------------------------------------------

-5-
 
Commitment Fee:
A Commitment Fee shall accrue on the unused amounts of the commitments under the
Revolving Credit Facility. Such Commitment Fee will initially be 0.375% per
annum. Accrued Commitment Fees will be payable quarterly in arrears (calculated
on a 360-day basis) for the account of the Lenders from the Closing Date.
   
Letter of Credit Fees:
Borrower will pay (i) the Issuing Bank a fronting fee equal to 25 basis points
per annum and (ii) the Lenders under the Revolving Credit Facility letter of
credit participation fees equal to the Applicable Margin for LIBOR Loans under
the Revolving Credit Facility, in each case, on the undrawn amount of all
outstanding letters of credit. In addition, Borrower will pay the Issuing Bank
customary issuance fees.
   
Mandatory Prepayments:
Loans shall be prepaid and/or commitments reduced (in the order set forth below)
in an amount equal to (a) 100% of the net proceeds received from the sale or
other disposition of all or any part of the assets of Borrower or any of its
subsidiaries after the Closing Date other than sales of inventory in the
ordinary course of business and other exceptions to be agreed, (b) 100% of the
net proceeds received by Borrower or any of its subsidiaries from the issuance
of debt or preferred stock after the Closing Date, with exceptions to be agreed,
(c) 100% of all casualty and condemnation proceeds in excess of amounts applied
promptly to replace or restore any properties in respect of which such proceeds
are paid to Borrower and its subsidiaries and (d) 50% of excess cash flow of
Borrower and its subsidiaries (to be defined in a manner to be agreed), with
step downs based on leverage to be agreed.
     
There will be no prepayment penalties (except LIBOR breakage costs) for
mandatory prepayments.
   
Optional Prepayments:
Permitted in whole or in part, with prior notice but without premium or penalty
(except LIBOR breakage costs) and including accrued and unpaid interest, subject
to limitations as to minimum amounts of prepayments.

 

--------------------------------------------------------------------------------

-6-


Application of Prepayments:
Mandatory and optional prepayments will first be applied to the Term Loan B
Facility and be applied to the scheduled amortization thereof on a pro rata
basis. If the Term Loan B Facility has been repaid in full, the amount of any
remaining prepayments made shall be applied to reduce commitments under the
Revolving Credit Facility (and to repay loans thereunder and/or cash
collateralize letters of credit, in each case, in an amount equal to the excess
of the aggregate amount of such loans and letters of credit over the commitment
thereunder as so reduced).
   
Guarantees:
The Bank Facilities will be fully and unconditionally guaranteed on a joint and
several basis by all of the existing and future direct and indirect subsidiaries
of Borrower (collectively, the “Guarantors”), subject to exceptions for foreign
subsidiaries to the extent such guarantees would be prohibited by applicable law
or would result in materially adverse tax consequences.
   
Security:
The Bank Facilities and any hedging obligations to which a Lender or an
affiliate of a Lender is a counterparty will be secured by perfected first
priority pledges of all of the equity interests of Borrower and each of
Borrower’s direct and indirect subsidiaries, and perfected first priority
security interests in and mortgages on all tangible and intangible assets
(including, without limitation, accounts receivable, inventory, equipment,
general intangibles, intercompany notes, insurance policies, investment
property, intellectual property, real property, cash and proceeds of the
foregoing) of Borrower and the Guarantors, wherever located, now or hereafter
owned, except, in the case of any foreign subsidiary, to the extent such pledge
would be prohibited by applicable law or would result in materially adverse tax
consequences, and subject to such other exceptions as are agreed.
   
Conditions to Initial Borrowings:
Conditions precedent to initial borrowings under the Bank Facilities will
include those set forth in the Commitment Letter and in Annex II to the
Commitment Letter.
   
Conditions to Each Borrowing:
Conditions precedent to each borrowing or issuance under the Bank Facilities
will be those customary for a transaction of this type and others determined by
UBS to be appropriate, including, (1) the absence of any continuing default or
event of default, (2) the accuracy of all representations and warranties, (3)
receipt of a customary borrowing notice or letter of credit request, as
applicable, and (4) there being no legal bar to the lenders making the loan or
the issuance.
   

 

--------------------------------------------------------------------------------

-7-


Representations and Warranties:
Representations and warranties will apply to Borrower and its subsidiaries, will
be subject to materiality levels and/or exceptions to be negotiated and
reflected in the Bank Documentation, and will include (without limitation):
       
Accuracy and completeness of financial statements; pro forma financial
statements; absence of undisclosed liabilities; no material adverse change;
corporate existence; compliance with law; corporate power and authority;
enforceability of the Bank Documentation; no conflict with law or contractual
obligations; no material litigation; no default; ownership of property; liens;
intellectual property; no burdensome restrictions; taxes; Federal Reserve
regulations; ERISA; Investment Company Act; subsidiaries; environmental matters;
solvency; accuracy and completeness of disclosure; Patriot Act compliance; and
creation and perfection of security interests.
     
Affirmative Covenants:
Affirmative covenants will apply to Borrower and its subsidiaries, will be
subject to thresholds and/or exceptions to be negotiated and reflected in the
Bank Documentation and will include (without limitation):
       
Delivery of certified quarterly and audited annual financial statements, monthly
management reports, reports to shareholders, notices of defaults, litigation and
other material events, budgets and other information customarily supplied in a
transaction of this type; payment of other obligations; continuation of business
and maintenance of existence and material rights and privileges; compliance with
all applicable laws and regulations (including, without limitation,
environmental matters, taxation and ERISA) and material contractual obligations;
maintenance of property and insurance; maintenance of books and records; right
of the Lenders to inspect property and books and records; agreement to hold
annual meetings of Lenders; and further assurances (including, without
limitation, with respect to security interests in after-acquired property).
     
Negative Covenants:
Negative covenants will apply to Borrower and its subsidiaries and will be
subject to thresholds and/or exceptions to be negotiated and reflected in the
Bank Documentation and will include (without limitation):
       
1.
Limitation on dispositions of assets and changes of business and ownership.    
   
2.
Limitation on mergers and acquisitions.

 

--------------------------------------------------------------------------------

-8-



 
3.
Limitations on dividends, stock repurchases and redemptions and other restricted
payments.
       
4.
Limitation on indebtedness (including guarantees and other contingent
obligations) and preferred stock and prepayment, amendment and redemption
thereof, subject to appropriate exceptions for ordinary course capitalized
leases and other obligations.
       
5.
Limitation on loans and investments.
       
6.
Limitation on liens and further negative pledges.
       
7.
Limitation on transactions with affiliates.
       
8.
Limitation on sale and leaseback transactions.
       
9.
Limitation on operating leases.
       
10.
Maintenance of holding companies and/or any inactive subsidiaries as passive,
non-operating enterprises.
       
11.
No modification or waiver of material documents (including, without limitation,
charter documents of Borrower and its subsidiaries) in any manner materially
adverse to the Lenders without the consent of the Requisite Lenders.
       
12.
No change to fiscal year.
     
Financial Covenants:
Financial covenants will apply to Borrower and its consolidated subsidiaries and
will include (without limitation):
       
1.
Minimum interest coverage ratio.
       
2.
Maximum leverage ratio.
       
3.
Minimum fixed charge coverage ratio.
     
Events of Default:
Events of default will be subject to materiality levels, default triggers, cure
periods and/or exceptions to be negotiated and reflected in the Bank
Documentation and will include (without limitation) the following: nonpayment,
breach of representations and covenants, cross-defaults, loss of lien on
collateral, invalidity of guarantees, bankruptcy and insolvency events, ERISA
events, judgments and change of ownership or control (to be defined).

 

--------------------------------------------------------------------------------

-9-


Assignments and Participations:
Each Lender may assign all or, subject to minimum amounts to be agreed, a
portion of its loans and commitments under one or more of the Bank Facilities.
Assignments will require payment of an administrative fee to the Administrative
Agent and the consent of the Administrative Agent and, in the case of an
assignment of commitments in respect of the Revolving Credit Facility, Borrower,
which consents shall not be unreasonably withheld; provided that (i) no consents
shall be required for an assignment to an existing Lender or an affiliate of an
existing Lender and (ii) no consent of Borrower shall be required during a
default or prior to the completion of the primary syndication of the Bank
Facilities (as determined by UBSS). In addition, each Lender may sell
participations in all or a portion of its loans and commitments under one or
more of the Bank Facilities; provided that no purchaser of a participation shall
have the right to exercise or to cause the selling Lender to exercise voting
rights in respect of the Bank Facilities (except as to certain basic issues).
   
Expenses and Indemnification:
All reasonable out-of-pocket expenses (including but not limited to reasonable
legal fees and expenses and expenses incurred in connection with due diligence
and travel, courier, reproduction, printing and delivery expenses) of UBS, UBSS,
Bank of America, BAS, the Administrative Agent, the Collateral Agent and the
Issuing Bank associated with the syndication of the Bank Facilities and with the
preparation, execution and delivery, administration, amendment, waiver or
modification (including proposed amendments, waivers or modifications) of the
documentation contemplated hereby are to be paid by Borrower. In addition, all
out-of-pocket expenses (including but not limited to reasonable legal fees and
expenses) of the Lenders and the Administrative Agent for workout proceedings,
enforcement costs and documentary taxes associated with the Bank Facilities are
to be paid by Borrower.
     
Borrower will indemnify the Lenders, UBS, UBSS, Bank of America, BAS, the
Administrative Agent, the Collateral Agent and the Issuing Bank and their
respective affiliates, and hold them harmless from and against all reasonable
out-of-pocket costs, expenses (including but not limited to reasonable legal
fees and expenses) and liabilities arising out of or relating to the
transactions contemplated hereby and any actual or proposed use of the proceeds
of any loans made under the Bank Facilities; provided, however, that no such
person will be indemnified for costs, expenses or liabilities to the extent
determined by a final judgment of a court of competent jurisdiction to have been
incurred solely by reason of the gross negligence or willful misconduct of such
person.

 

--------------------------------------------------------------------------------

-10-


Yield Protection, Taxes and
Other Deductions:
The Bank Documentation will contain yield protection provisions, customary for
facilities of this nature, protecting the Lenders in the event of unavailability
of LIBOR, breakage losses, reserve and capital adequacy requirements.
     
All payments are to be free and clear of any present or future taxes,
withholdings or other deductions whatsoever (other than income taxes in the
jurisdiction of the Lender’s applicable lending office). The Lenders will use
commercially reasonable efforts to minimize to the extent possible any
applicable taxes and Borrower will indemnify the Lenders and the Administrative
Agent for such taxes paid by the Lenders and the Administrative Agent, as the
case may be.
   
Required Lenders:
Lenders holding at least a majority of total loans and commitments under the
Bank Facilities, with certain amendments requiring the consent of Lenders
holding a greater percentage (or all) of the total loans and commitments under
the Bank Facilities as are customary for facilities and transactions of this
type and amendments prior to completion of the primary syndication of the Bank
Facilities (as determined by UBSS) also requiring the consent of UBS.
   
Governing Law and Forum:
The laws of the State of New York. Each party to the Bank Documentation will
waive the right to trial by jury and will consent to jurisdiction of the state
and federal courts located in The City of New York.

 
Counsel to UBS, UBSS,
   
Bank of America, BAS,
   
the Administrative Agent, the Issuing
   
Bank and the Collateral Agent:
Cahill Gordon & Reindel llp.
 


--------------------------------------------------------------------------------


 
ANNEX II

CONDITIONS TO CLOSING2



The commitment of the Lenders under the Commitment Letter with respect to each
of the Facilities, the agreements of UBS, UBSS, Bank of America and BAS to
perform the services described in the Commitment Letter, the consummation of the
Transactions and the funding of the Facilities are subject to the conditions set
forth in the Commitment Letter and satisfaction of each of the conditions
precedent set forth below.


1.    UBS shall have reviewed, and be satisfied with, the final structure, terms
and conditions and the documentation relating to the Acquisition, including the
Acquisition Agreement (collectively, the “Acquisition Documents”) (it being
understood that the drafts of September 2, 2005 are satisfactory to UBS), and
each of the other Transactions. The Acquisition and the other Transactions shall
be consummated concurrently with the initial funding of the Facilities in
accordance with the Acquisition Documents and such other documentation without
waiver or amendment thereof unless consented to by UBS.


2.    UBS shall have reviewed, and be satisfied with, the ownership, corporate,
legal, tax, management and capital structure of Borrower and its subsidiaries
(after giving effect to the Transactions) and any securities issued, and any
indemnities, employment and other arrangements entered into, in connection with
the Transactions.


3.    UBS shall have received, reviewed, and be satisfied with, (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of each of Borrower and the Acquired Business for each of
the last three fiscal years ending more than 90 days prior to the Closing Date
(the “Audited Financial Statements”), (ii) unaudited consolidated and
consolidating balance sheets and related statements of income, stockholders’
equity and cash flows of each of Borrower and the Acquired Business for each
fiscal quarter of the current fiscal year ending more than 45 days prior to the
Closing Date and for the comparable periods of the preceding fiscal year (the
“Unaudited Financial Statements”) (with respect to which the independent
auditors shall have performed an SAS 100 review), (iii) when available in the
normal course of business, unaudited consolidated and consolidating balance
sheets and related statements of income of each of Borrower and the Acquired
Business for each fiscal month ending more than 15 days after the last fiscal
quarter covered by the Unaudited Financial Statements and for the comparable
periods of the preceding fiscal year, (iv) a pro forma consolidated and
consolidating balance sheet and related statements of income and cash flows for
Borrower (the “Pro Forma Financial Statements”), as well as pro forma levels of
EBITDA (calculated in a manner acceptable to UBSS) (“Pro Forma EBITDA”), for the
last fiscal year covered by the Audited Financial Statements and for the latest
four-quarter and twelve-month period ending more than 45 days prior to the
Closing Date, in each case after giving effect to the Transactions and (v)
forecasts of the financial performance of Borrower and its subsidiaries (x) on
an annual basis, throughout the life of the loan and (y) on a quarterly basis,
through 2007 (it being understood that UBS is satisfied with its review to
date). The financial statements referred to in clauses (i), (ii) and (iii) shall
be prepared in accordance with accounting principles generally accepted in the
United States. The Pro Forma Financial Statements and the Pro Forma EBITDA shall
be consistent in all material respects with the sources and uses described in
the Commitment Letter and the forecasts provided to the Lenders prior to the
date of the Commitment Letter. The Pro Forma Financial Statements shall be
prepared on a basis consistent with pro forma financial statements set forth in
a registration statement filed with the Securities and Exchange Commission.
 
___________________
2
All capitalized terms used but not defined herein shall have the meanings
provided in the Commitment Letter to which this Annex II is attached.

 

--------------------------------------------------------------------------------

-2-


4.    Borrower and its subsidiaries and the transactions contemplated by the
Commitment Letter shall be in compliance, in all material respects, with all
applicable foreign and U.S. federal, state and local laws and regulations,
including all applicable environmental laws and regulations. All necessary
governmental and material third party approvals in connection with the
Transactions shall have been obtained and shall be in effect.


5.    Sources and uses of funds and the assumptions relating thereto (including
indebtedness or preferred equity of Borrower, the Acquired Business or any of
their respective subsidiaries after giving effect to the Transactions) shall be
as set forth in the Commitment Letter.


6.    Pro Forma EBITDA (calculated in a manner acceptable to UBSS) for the
Borrower and the Acquired Business for the latest twelve-month period ending
more than 15 days prior to the Closing Date shall not be less than $89.7 million
(the “Trailing Twelve Months EBITDA Amount”).


7.    The Lenders shall have received all opinions, certificates and closing
documentation as UBS shall reasonably request, in form and substance reasonably
satisfactory to UBS.


8.    Borrower and each of the Guarantors shall have provided the documentation
and other information to the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.


9.    All reasonable costs, fees, expenses (including, without limitation,
reasonable legal fees and expenses and reasonable the fees and expenses of
appraisers, consultants and other advisors) and other compensation payable to
the Lenders, UBSS, UBS, Bank of America, BAS, the Administrative Agent or the
Collateral Agent shall have been paid to the extent due.


10.      All of the requirements referred to the Commitment Letter under
“Syndication” shall have been satisfied, and the Closing Date shall not occur
less than 21 days after the delivery to UBSS of the final confidential
information memorandum referred to therein (but in any event not earlier than
September 27, 2005).


11.      The Collateral Agent shall have a perfected, first priority lien on and
security interest in all assets as required in the Term Sheet under the heading
“Security.”



--------------------------------------------------------------------------------